52 F.3d 338
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Alan K. ROSS, Plaintiff-Appellant,v.K.C. HOUSING AUTHORITY, DEPARTMENT OF HOUSING and UrbanDevelopment, Defendants-Appellees.
No. 94-3407.
United States Court of Appeals, Tenth Circuit.
April 21, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the granting of a motion for summary judgment.  The district court held that the complaint was conclusory and failed to set forth any facts in support of the claim for relief.  The court further held Mr. Ross failed to establish he had done those things necessary to give the court jurisdiction over his claim.  Our review of the record indicates both of those holdings are not erroneous, and we AFFIRM for the reasons given by the district court in its order.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470